DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Bezak on 11/03/2021.
The application has been amended as follows (underline or strikethrough): 

1. A method for triggering a plurality of actuators of a safety system of a motor vehicle from an energy source, the energy source including an on-board electrical system and at least one autarky capacitor charged from the on-board electrical system, the triggering of the plurality of actuators and a respectively desired trigger time window for the respective actuators are determined based on sensor signals, in the event of a destruction of the on-board electrical system, the method comprising:
 triggering an actuator of the plurality of actuators; 
measuring 

 for a first subset of the actuators provided for triggering in the remaining trigger time window that can be triggered, triggering the first subset of the actuators provided for triggering in the remaining trigger time window; and
 for a second subset of the actuators provided for triggering in the remaining trigger time window that cannot be triggered, shifting triggering of the second subset of the actuators provided for triggering in the remaining trigger time window that cannot be triggered to a following trigger time window of the at least one autarky capacitor among the remaining trigger time windows.


2. The method of claim 1, wherein the currently available amount of energy is measured as a voltage over the at least one autarky capacitor.

3. The method of claim 1, wherein the currently available amount of energy is measured by way of a time clock from a time of the destruction of the on-board electrical system.

4. The method of claim 3, wherein at least one discharge characteristic for actuators among the plurality of actuators triggered since the destruction of the on-board electrical system is predefined.

5. A control unit for triggering a plurality of actuators of a safety system of a motor vehicle from an energy source, the energy source including an on- board electrical system and at least one 
triggering an actuator of the plurality of actuators; 
measuring 
 based on the currently available amount of energy, checking whether all actuators provided for triggering in a remaining trigger time window can be triggered;
 for a first subset of the actuators provided for triggering in the remaining trigger time window that can be triggered, triggering the first subset of the actuators provided for triggering in the remaining trigger time window; and 
for a second subset of the actuators provided for triggering in the remaining trigger time window that cannot be triggered, shifting triggering of the remaining trigger time window that cannot be triggered, shifting triggering of the second subset of the actuators provided for triggering in the remaining trigger time window that cannot be triggered to a following trigger time window of the at least one autarky capacitor among the remaining trigger time windows.

6. The control unit of claim 5, wherein measuring the currently available amount of energy in the at least one autarky capacitor comprises measuring a voltage over the at least one autarky capacitor.

7. The control unit of claim 5, wherein measuring the currently available amount of energy in the at least one autarky capacitor comprises measuring the currently available amount of energy by way of a time clock from a time of the destruction of the on-board electrical system.

8. The control unit of claim 7, wherein at least one discharge characteristic for actuators among the plurality of actuators triggered since the destruction of the on-board electrical system is predefined.


9. A method of a safety system of a motor vehicle including an autarky capacitor connected to an on-board electrical system powering a plurality of actuators deploying the safety system, the method comprising:
 detecting a failure of an on-board electrical system;
measuring a first available amount of energy stored in the autarky capacitor for a first discharge window of the autarky capacitor among a plurality of discharge windows of the autarky capacitor during which the autarky capacitor outputs voltage for triggering the plurality of actuators; determining a first subset of the plurality of actuators to be triggered during the first discharge window based on the first available amount of energy; 
triggering the first subset of the plurality of actuators during the first discharge window based on the first available amount of energy;
measuring a second available amount of energy stored in the autarky capacitor for a second discharge window of the autarky capacitor among the plurality of discharge windows of the autarky capacitor; determining a second subset of the plurality of actuators to be triggered during the second discharge window based on the second available amount of energy; and
 triggering the first subset of the plurality of actuators during the second discharge window based on the second available amount of energy.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record fails to teach: 
triggering an actuator of the plurality of actuators; 
measuring a currently available amount of energy in the at least one autarky capacitor for all respective remaining trigger time windows of the at least one autarky capacitor during which the at least one autarky capacitor outputs voltage for triggering the plurality of actuators in the event of the destruction of the on-board electrical system;
 based on the currently available amount of energy, checking whether all actuators provided for triggering in a remaining trigger time window can be triggered;
 for a first subset of the actuators provided for triggering in the remaining trigger time window that can be triggered, triggering the first subset of the actuators provided for triggering in the remaining trigger time window; and
 for a second subset of the actuators provided for triggering in the remaining trigger time window that cannot be triggered, shifting triggering of the second subset of the actuators provided for 


Regarding claim 5, the prior art of record fails to teach:
triggering an actuator of the plurality of actuators; 
measuring a currently available amount of energy in the at least one autarky capacitor for all respective remaining trigger time windows of the at least one autarky capacitor during which the at least one autarky capacitor outputs voltage for triggering the plurality of actuators in the event of the destruction of the on-board electrical system;
 based on the currently available amount of energy, checking whether all actuators provided for triggering in a remaining trigger time window can be triggered;
 for a first subset of the actuators provided for triggering in the remaining trigger time window that can be triggered, triggering the first subset of the actuators provided for triggering in the remaining trigger time window; and 
for a second subset of the actuators provided for triggering in the remaining trigger time window that cannot be triggered, shifting triggering of the remaining trigger time window that cannot be triggered, shifting triggering of the second subset of the actuators provided for triggering in the remaining trigger time window that cannot be triggered to a following trigger time window of the at least one autarky capacitor among the remaining trigger time windows.




measuring a first available amount of energy stored in the autarky capacitor for a first discharge window of the autarky capacitor among a plurality of discharge windows of the autarky capacitor during which the autarky capacitor outputs voltage for triggering the plurality of actuators; determining a first subset of the plurality of actuators to be triggered during the first discharge window based on the first available amount of energy; 
triggering the first subset of the plurality of actuators during the first discharge window based on the first available amount of energy;
measuring a second available amount of energy stored in the autarky capacitor for a second discharge window of the autarky capacitor among the plurality of discharge windows of the autarky capacitor; 
determining a second subset of the plurality of actuators to be triggered during the second discharge window based on the second available amount of energy; and
 triggering the first subset of the plurality of actuators during the second discharge window based on the second available amount of energy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836